Citation Nr: 1511935	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-13 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right hand disability.

4.  Entitlement to service connection for a left hand disability.

5.  Entitlement to an effective date prior to March 25, 2010 for the award of a 50 percent rating for posttraumatic stress disorder (PTSD).

6.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease (DJD) prior to December 8, 2010.

7.  Entitlement to a rating in excess of 10 percent for left knee DJD.

8.  Entitlement to a compensable rating for a right knee scar from September 25, 2012.
9.  Entitlement to a compensable rating for bilateral hearing loss.

10.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1971 to June 1975 and from December 1990 to January 1992.  He also had non-Federalized National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  

The Veteran had initiated appeals of a January 2009 rating decision that continued 30 and 10 percent ratings for the Veteran's psychiatric and right knee arthritis disabilities, respectively.  [The knee was assigned a separate 20 percent rating for residuals of a meniscectomy, and the combined rating was 30 percent.]  The Veteran had expressly indicated he was not appealing the rating assigned for the meniscectomy residuals (based on instability).

An interim (July 2012) rating decision increased the rating for PTSD to 50 percent, effective March 25, 2010.  Later that month, the Veteran indicated he was satisfied with that rating.  He subsequently submitted a notice of disagreement with the effective dates assigned for the increased ratings for PTSD and the right knee disability.  From December 8, 2010 to February 1, 2012, the right knee was assigned a schedular 100 percent rating for total knee replacement (TKR) and a 60 percent rating was assigned following termination of the schedular 100 percent rating.  That issue is characterized to reflect that the period of the 100 percent schedular rating is not for consideration.  

A July 2012 rating decision granted service connection for a right knee scar, rated 10 percent effective February 2012.  An October 2012 rating decision reduced the rating to 0 percent, effective September 25, 2012.  The Veteran has appealed that determination.

The issues seeking service connection for bilateral hand disabilities, increased ratings for left knee DJD and bilateral hearing loss and a TDIU rating are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  A right shoulder disability was initially manifested many years after, and is not shown to be related to, the Veteran's service.

2.  A left shoulder disability was initially manifested many years after, and is not shown to be related to, the Veteran's service.

3.  Prior to December 8, 2010, the Veteran's right knee DJD was manifested by flexion limited to no less than 50 degrees and full extension.
4.  Prior to March 25, 2010, the Veteran's PTSD was not shown to be more than moderate in severity, and was not shown to be productive of reduced reliability and productivity.

5.  The Veteran's right knee scar is linear and measures 22 centimeters; it is not painful or unstable, and is not shown to cause separate functional limitation.


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  A rating in excess of 10 percent for right knee DJD was not warranted prior to December 8, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5003, 5257, 5260, 5261 (2014).

4.  A 50 percent rating for PTSD was not warranted prior to March 25, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Code 9411 (2014).

5.  A compensable rating for right knee scar is not warranted.  §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Codes 7804, 7805 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in October 2008 and February 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent private and VA medical records have been secured.  He was afforded VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the March 2014 hearing, the undersigned identified the issues.  Testimony by, and elicited from, the Veteran focused on the elements necessary to substantiate the instant claims; it reflects that he is aware of the elements necessary to substantiate these claims, and what remains needed to substantiate them.  A deficiency in the conduct of the hearing is not alleged.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

STRs from the Veteran's first period of active duty are silent regarding a problem involving either shoulder.  The upper extremities were normal on the service separation examination in May 1975.

Reports of examinations for National Guard service in July 1982 and February 1987 show the Veteran's upper extremities were normal.  

VA medical records note the Veteran had a lipoma removed from his right shoulder in September 1994.  It was noted he frequently lifted weights, causing a right shoulder mass to appear. 

On November 1994 VA general medical examination, no complaints concerning the Veteran's shoulders were noted.  It was noted he had several keloid scars on the right shoulder secondary to prior injury.  It was also noted he had a scar from a lipoma excision in the suprascapular region of the right shoulder.  There was no tenderness, redness, swelling or other acute change in that region.

Service department medical records show the Veteran denied a painful or "trick" shoulder on a report of medical history in September 1996.  The upper extremities were normal on physical examination that month.

VA outpatient treatment records show the Veteran complained of left shoulder pain over the deltoid in February 2000.  He denied any traumatic injury.  There was no swelling, tenderness to palpation or erythema, and he had full range of left shoulder motion.  The assessment was left shoulder pain.  When he was seen in October 2006, he reported that two days earlier, he was in his car when he was "hit from behind."  He stated his shoulders were extremely sore and stiff.  There were no specific examination findings regarding the shoulders.  The assessment was musculoskeletal strain.

On November 2008 VA psychiatric examination, the Veteran reported he had recently been laid off from his job due to a production slowdown.  He stated that since then, he had dreams pertaining to his survival and the Gulf War.  It was noted he was on medication for his psychiatric disability, but had not been in any counseling for the previous year.  On mental status evaluation, the Veteran was casually dressed and his grooming was good.  He was apprehensive about his financial resources.  His concentration was normal.  He had no panic attacks, delusions or hallucinations.  He was not having suspicious or paranoid thinking.  His thought processes were intact.  He did not have homicidal or suicidal thoughts.  His judgment and memory were good.  The examiner stated the Veteran continued to have moderate symptoms, including disrupted sleep, occasional nightmares and occasional intrusive memories secondary to PTSD.  The diagnoses were PTSD, mild to moderate severity, and depression, not otherwise specified, residual state.  The Global Assessment of Functioning (GAF) score was 65.  The examiner stated the Veteran had no difficulty performing activities of daily living, and was able to establish and maintain effective work and social relationships.  He had been married for the previous three years and had a daughter, and the relationships were good.  He was able to maintain family role functioning.  The examiner commented the Veteran did not need further counseling and just needed to continue to take his medication to prevent a relapse.

On November 2008 VA orthopedic examination, the Veteran reported weakness, stiffness, swelling, giving way and lack of endurance.  He denied redness, locking, fatigability and dislocation.  He characterized the pain as 9/10.  He wore a knee brace.  Examination showed edema, tenderness and guarding of movement.  There were no signs of effusion, weakness, redness, heat or subluxation.  Range of motion was from 0-90, with pain at 90 degrees.  The examiner commented that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test was within normal limits.  The medial and lateral meniscus test was within normal limits.  The diagnosis was degenerative joint disease of the right knee.

VA outpatient treatment records show that in August 2008, the Veteran complained of chronic right knee pain with swelling, but no redness.  He stated he was in the National Guard reserves and needed a letter regarding his physical activity.  He was required to walk or run two miles, but said he could not do so due to his right knee.  He was seen in the mental health clinic later that month and noted he had a very busy life.  He was working full-time and caring for his young daughter.  On mental status evaluation, his mood was euthymic and his affect full range.  His thought process was normal.  There was some preoccupation with PTSD-related issues.  The assessment was his condition was stable.  He was seen in the orthopedic clinic in August 2008 for evaluation of his right knee pain.  He reported he had daily pain primarily in the medial compartment.  He felt the pain affected his quality of life and activities of daily living.  Examination revealed mild crepitus with flexion and extension.  He had full extension and 90 degrees of flexion.  Anterior drawer and Lachman's tests were stable.  Strength testing was 5/5 throughout.  The examiner stated the evaluation was consistent with moderate osteoarthritis.  In December 2008, the Veteran reported he had been laid off from work and had marked financial stressors.  He stated his sleep was poor and that his concentration and energy were impaired.  On mental status evaluation, he was calm, cooperative and well-groomed.  His mood was depressed, and affect constricted.  His thought process was normal and his insight and judgment were good.  There was no suicidal ideation and no evidence of psychosis.  The assessment was recurrence of major depression in the context of marked stress.

The Veteran reported pain and swelling with ambulation in June 2009.  He was wearing a knee brace during the day.  His pain was 7/10.  The assessment was right knee arthralgia.  He was seen in the mental health clinic in August 2009 and reported multiple family members were dying and that he was unemployed.  His sleep was poor.  On mental status evaluation, it was noted he was kempt.  His mood was mildly depressed and his affect was constricted.  He had good insight and judgment.  The assessment was he was doing worse, which the examiner indicated was understandable given the severe stressors.  The Veteran was contacted   by telephone in October 2009 and stated he had obtained part-time employment.  His sleep was poor, but his nightmares were at a low level.  His mood, concentration and energy were good.  He still had some hypervigilance and intrusive memories.  There was no suicidal ideation and he had good insight and judgment.  The assessment was he was stable.  There was edema of the right knee in March 2010.  Range of motion was intact and the Veteran's gait was steady.  When he was seen in a mental health clinic on March 25, 2010, he reported he was working as an honor guard in the reserves and it was moderately distressing to him.  He indicated he was having marital and financial problems.  Mental status evaluation showed his mood was depressed and his affect constricted.  He did not have suicidal ideation, and his insight and judgment were excellent.  He was quite distressed about pain and chronic sleep problems.  The next month, he was seen in the rheumatology clinic for knee pain.  Examination of the right knee found flexion to 50 degrees and extension to -10 degrees.  There was tenderness medially and laterally.  A large effusion was noted.  

Additional VA outpatient treatment records show the Veteran was seen in the orthopedic clinic in July 2010 and reported his right knee pain kept him up at night.  Examination showed tenderness to palpation over the lateral joint line and the medial joint line.  He had full extension and flexion was to about 90 degrees.  He had sensory decrease over the anterior knee.  The knee appeared to be stable with varus and valgus stress.  Anterior and posterior drawer were stable.  The Veteran was somewhat guarded during the examination.  The assessment was the Veteran had activity limited right knee pain and degenerative joint disease.  He had maximized nonoperative measures, and was being evaluated for a total knee replacement.  He agreed to undergo this surgery.  In August 2010, there was obvious bony enlargement with palpable osteophytes of the right knee.  Flexion was to 90 degrees and he had full extension.  He had a negative anterior drawer test and no instability to varus or valgus stress.  The Veteran complained of bilateral shoulder pain for four months in September 2010.  The pain had increased gradually.  It was noted that he had worked out three to four times a week for many years.  He was status post a motor vehicle accident many years ago and had a right posterior shoulder abrasion, but had no problems with the shoulder until recently.  The assessment was mild shoulder DJD.  In November 2010, the Veteran reported the slow, insidious onset of bilateral shoulder pain eight months earlier.  He underwent a right total knee arthroplasty in December 2010.

On March 2012 VA examination of the knees, it was noted the Veteran's right knee scars were well-healed, but there was numbness on the scar and some tenderness of the total knee scar.

On September 2012 VA scars examination, a right knee arthroplasty scar was diagnosed.  The scar was described as linear, 22 centimeters in length, and not painful or unstable.  The examiner noted it did not cause any functional limitation.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran seeks service connection for a bilateral shoulder disability (arthritis).  His available STRs do not show any complaints or findings pertaining to a shoulder.  When he was seen by VA in September 1994, more than two years after separation from his second period of active duty, he indicated that he lifted weights, and did not mention a shoulder injury or shoulder problems other than a lipoma which was being treated.  He first reported [left] shoulder complaints in February 2000, (i.e. not during a federalized period of service); an examination at that time was essentially normal.  He again reported shoulder symptoms in October 2006, following an automobile accident.  In September 2010, he reported that his bilateral shoulder pain was of recent onset, and had been present for four months.  During the March 2014 hearing before the undersigned, he testified that he was a communications specialist in service and was required to lift large spools of wire that weighed approximately 80 pounds.  He had not previously complained about his shoulders as he thought it was natural, and he had self-medicated.  This testimony, suggesting long-standing shoulder complaints, is inconsistent with the medical record, including the history he has given to medical providers.  

Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the diagnosis of arthritis and the matter of a nexus between a current shoulder disability and service are medical questions beyond the scope of lay observation/common knowledge; they require medical knowledge/training.   See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Veteran does not cite to supporting factual data, medical opinion or literature.  He is a layperson, and his own opinion is not probative evidence in this matter.  

In sum, there is no objective evidence of a shoulder disability in service or for a number of years following service.  There is no competent evidence that relates a disability of either shoulder to service/disease or injury therein.  Consequently, service connection for a disability of either shoulder is not warranted. The preponderance of the evidence is against these claims.  Therefore, the appeal in these matters must be denied.

	Increased ratings  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for distinct time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

	Right knee 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a [maximum] rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

A 60 percent rating is assigned for knee replacement (prosthesis) with chronic residuals of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to diagnostic codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Code 5055.

A 30 percent rating is assigned when flexion of the leg is limited to 15 degrees.  When flexion is limited to 30 degrees, a 20 percent evaluation is to be assigned.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Code 5260.

A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 5 degrees, a 0 percent rating will be assigned.  38 C.F.R. § 4.71a, Code 5261.

A 30 percent evaluation may be assigned for recurrent subluxation, lateral instability or other impairment of the knee which is severe.  When moderate, a 20 percent evaluation may be assigned.  When slight, a 10 percent evaluation will be assigned.  38 C.F.R. § 4.71a, Code 5257.

The VA General Counsel has held that separate ratings may be assigned for compensable limitation of flexion and extension of the knee.  VAOPGCPREC 9-2004.  

A December 1992 rating decision granted service connection for a right medial meniscus tear.  A March 2003 rating decision separately granted service connection for right knee DJD, rated 10 percent, and assigned a 20 percent rating for the right medial meniscus tear.  The Veteran filed a claim for an increased rating for his right knee disability in September 2008.  As noted above, a May 2011 rating decision assigned a 100 percent schedular rating for status post right TKR, effective December 8, 2010.  This rating action replaced the separate ratings for right knee DJD and right knee torn medial meniscus, effective December 8, 2010, the date of the knee replacement surgery.  A July 2012 rating decision assigned a 60 percent rating for status post right TKR, effective February 1, 2012.

The Veteran seeks a rating in excess of 10 percent for right knee DJD for the period prior to December 10, 2010.  As noted previously, he had expressly indicated he was not appealing the rating assigned for residuals of meniscectomy (which was then separately rated 20 percent (under the criteria for rating instability) (notably, there was no explicit finding of right knee instability during this period).  [He has also presented this claim as one for an earlier effective date for the 60 percent rating for post-TKR knee disability currently assigned.  In that regard, it is noteworthy that the 60 percent rating is under the criteria for residuals of a TKR; those criteria have no applicability prior to the TKR.  Furthermore, the period immediately following the TKR, when the knee was rated totally disabling, is not for consideration.]  

Regarding the specific limited (per the Veteran's express assertion) right knee rating matter that is now before the Board (i.e., the rating for DKD prior to December 10, 2010), on November 2008 VA examination, while right knee range of motion was limited, it was not so to a compensable degree under the separate criteria for limitation of flexion, or those for limitation of extension.  Furthermore, repetitive testing did not show additional limitation due to use, pain or weakness.  With one exception, the VA outpatient treatment records during the evaluation period (prior to December 10, 2010) show that right knee flexion was to at least 90 degrees.  While flexion was limited to 50 degrees in April 2010 (which is still to a noncompensable level), it was back to 90 degrees in July and August 2010.  Furthermore, there was only one occasion when extension was limited to a compensable degree (in April 2010, when the finding of 10 degrees short of full extension warranted a 10 percent rating).  Significantly, a rating for limitation of extension under Code 5261 may not be combined with a rating for limitation of motion under Code 5003.  

In summary, the evidence of record provides no factual basis for assigning a rating for right knee DJD in excess of 10 percent prior to December 10, 2010 under the governing law and regulations.  The preponderance of the evidence is against this claim, and the appeal in the matter must be denied.  

	PTSD 

A 100 percent rating is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.

One factor which may be considered is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court noted that the list of symptoms in the VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was indicated the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

The evidence of record does not show that the Veteran's psychiatric disability warranted a rating in excess of 30 percent prior to March 25, 2010.  On November 2008 VA psychiatric examination, the examiner commented that the Veteran's symptoms were moderate, including sleep impairment, occasional nightmares and intermittent intrusive memories.  There were no panic attacks, delusions or hallucinations, or suicidal ideation.  The examiner opined the Veteran was able to maintain work and family relationships.  While he had lost his job, it was apparently unrelated to his psychiatric disability.  The GAF score (65) assigned also reflects no more than moderate disability, and does not provide a basis for assignment of a rating in excess of 30 percent.  

VA outpatient treatment records between 2008 and March 2010 show the Veteran's symptoms included depression and constricted affect.  It was noted in August 2009 that he was under some stress as family members were dying and he was unemployed.  He was said to be doing worse, but this was understandable given the circumstances.  It was noted he was only mildly depressed.  Two months later, he was considered to be stable, and the increased symptoms noted in August 2009 cannot be considered to reflect a distinct period of exacerbation when increased symptoms and psychiatric impairment warranted a higher rating.  On March 26, 2010, the Veteran stated he found it moderately distressing being in the honor guard.  The examination findings were similar to other outpatient visits.  

The psychiatric disability picture presented prior to March 25, 2010 is one consistent with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Consequently, a rating in excess of 30 percent for PTSD prior to March 25, 2010 is not warranted.  

	Scar 

A 10 percent rating may be assigned for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and cover an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1):  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802.  

A 30 percent rating may be assigned for five or more scars that are unstable or painful.  A 20 percent rating may be assigned for three or four scars that are unstable or painful, and a 10 percent rating may be assigned for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Code 7804.

Scars may also be rated based on related limitation of function, under the appropriate Diagnostic Code.  38 C.F.R. § 4.118, Code 7805.

As noted above, the March 2012 VA examination showed a well-healed scar with area of numbness and tenderness around the scar.  The scar was then rated 10 percent (apparently based on that finding).  Subsequently, the September 2012 VA examination found that the scar was not painful or unstable.  It was described as linear, 22 centimeters long, and causing any functional limitation.  As the scar is linear (not nonlinear), and does not cause limitation of function, it may only be assigned a 10 percent separate rating if shown to be painful or unstable.  As it was neither on the September 2012 VA examination, a compensable rating is not warranted.  

The Veteran is competent to report symptoms he experiences, including tenderness, and the Board finds him to be credible.  However, his own reports (on September 2012 VA examination) do not meet the schedular criteria for a compensable rating for the scar.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a separate compensable rating for a right knee scar.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the post-TKR right knee disability, PTSD and the right knee scar are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The appeals seeking service connection for right and left shoulder disabilities are denied.

A rating in excess of 10 percent for right knee DJD prior to December 8, 2010 is denied.

An effective date prior to r to March 25, 2010 for a 50 percent rating for PTSD is denied.

A compensable rating for a right knee scar from September 25, 2012 is denied.




REMAND

The Veteran seeks service connection for a disability of each hand.  Service department records show that in May 1993 he was seen after he injured an index finger while pounding a ground stake.  It was noted he sustained a laceration of the right index finger, described as a superficial injury.  A statement of medical examination and duty status dated in May 1993 indicates he was on inactive duty for training at that time.  

In April 2007, the Veteran reported that he had injured his left hand at work the prior week.  In February 2010, he reported bilateral hand pain that began six years earlier.  He stated he noticed pain while doing closed hand pushups in the reserves.  The assessment was left-sided hand pain with carpal metacarpal osteoarthritis.  On February 2013 VA examination, the Veteran reported he first developed pain while performing physical training.  He stated that arthritis of the thumb and carpal tunnel syndrome were diagnosed by VA in 1998.  The diagnosis was right hand DJS.  

Notably, National Guard service is qualifying for VA benefits only if the period of service in question (of incurrence of aggravation of a disability) was a federalized period of active service.  Whether the incidents of injuries in service were indeed during active federalized service has not been verified.  

The Veteran seeks increased ratings for his left knee disability and bilateral hearing loss.  He also claims he is unable to work due to the severity of his service-connected disabilities.  He testified in March 2014 that he wears a brace on his left knee all the time.  In an April 2014 letter, a VA physician stated that the Veteran has significant osteoarthritis of the left knee.  In light of the allegation of worsening, contemporaneous examinations are indicated.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain official verification of the Veteran's duty status for each occasion when he alleges a hand injury occurred during service, i.e., whether it was indeed during active duty Federalized (and qualifying for VA benefits) service.  He must assist in this matter by providing all specific identifying information regarding when the event occurred, and the nature of his duty and unit to which he was assigned at the time.  The AOJ should then make formal fact findings regarding each such alleged incident, i.e., whether it occurred during a period of service qualifying for VA benefits, and the Veteran should be notified of the determination(s).  

2.  The AOJ should ask the Veteran to identify any (and all) providers of evaluation and/or treatment he has received for a left knee disability and bilateral hearing loss since 2013, and to submit authorization forms for VA to secure records of any such private evaluations and treatment.  The AOJ should secure complete clinical records of the evaluations and treatment from the providers identified.

3.  After the development ordered above is completed, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the current severity of his left knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  The findings noted should be described in detail.  All indicated studies must be completed, to include range of motion studies of the left knee, with notation of any additional functional limitations due to factors such as weakness, pain, on use, etc.  

The examiner should include rationale with all opinions.

4.  After the development ordered above is completed, the AOJ should arrange for an audiological examination of the Veteran with audiometric studies to determine the current severity of his bilateral hearing loss.  The examiner should specifically note the impact of the hearing loss on the Veteran's occupational and everyday activity functioning.  

The examiner should include rationale with all opinions.

5.  The AOJ should then review the record and readjudicate the claims of service connection for right and left hand disabilities, increased ratings for hearing loss and left knee DJD, and a TDIU rating (the latter after any further development indicated in that matter is completed).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


